Certiorari to annul an award of the Industrial Accident Commission in which compensation was awarded to one W.A. Spence on the theory that he was an employee of petitioner.
It was and is contended that Spence was not an employee of Kennedy, but that he was operating as an independent contractor. Briefly stated, the facts are as follows: F.T. Kennedy is a general contractor who at times subcontracts various portions of his work. He had a contract to erect certain buildings at the Boy Scout Camp in East Oakland. The work of shingling the buildings was let to one W.A. Spence, who agreed to do this work for $1.50 per thousand shingles laid and three and one-half cents a foot for the hips and valleys. While employed at his work, Spence fell from the roof of one of the buildings, sustaining a fracture of the pelvis. Thereafter, on July 30, 1925, he filed his application for adjustment of claim with respondent Commission against Kennedy and his insurance carrier, Royal Indemnity Company. A hearing was held on August 12, 1925, and on September 15th following the Commission made and filed its findings of fact and award wherein it was determined that the applicant was employed as a shingler by Kennedy and that the injury complained of arose out of the employment, and compensation was awarded at the rate of $20.83 a week, beginning June 23, 1925, and until the further order of the Commission. A petition for a rehearing was filed and denied and the present proceeding in review followed. *Page 662
[1] No useful purpose would be subserved by an extended review or analysis of the facts. They are on all-fours with the case of Hillen v. Industrial Acc. Com., 199 Cal. 577
[250 P. 570], decided by our supreme court on November 3, 1926.
On the authority of that case the award must be and it is hereby affirmed.
Cashin, J., and Knight, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on December 7, 1926.